--------------------------------------------------------------------------------

Exhibit 10.13 Addendum to Employment Agreement of Harry Briers


EXECUTIVE VICE PRESIDENT SEPARATION AND SEVERANCE AGREEMENT


THIS SEPARATION AND SEVERANCE AGREEMENT (the "Severance Agreement") is made a
part of that Employment Agreement (the "Employment Agreement"), entered into and
effective as of the 9th day of October, 2006, by and between HARRY JAMES BRIERS,
an individual resident of the State of Texas ("Executive"), and HYPERDYNAMICS
CORPORATION, a Delaware corporation (the "Company").


W I T N E S S E T H:


WHEREAS, the Company desires to employ Executive and to provide for severance
benefits under the terms and conditions set forth herein; and


WHEREAS, this Severance Agreement constitutes part of the Employment Agreement
and is incorporated therein by reference and fully set forth therein.


COVENANTS


NOW, THEREFORE, in consideration of the premises, mutual promises contained
herein, and other valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:


1.   Certain Definitions. The following terms shall have the meanings set forth
herein.
 

(a)
"Administrator" shall mean the Company. The Company shall also be the "named
fiduciary" hereunder. The Company shall have the authority to designate one or
more of its officers, employees or directors to act on its behalf in
administering this Severance Agreement.




(b)
"Base Salary" shall mean Executive's regular pay at the time of termination.
Base Salary shall not include bonus or incentive plans, overtime pay, relocation
allowances or the value of any other benefits for which Executive may be
eligible.




(c)
"Good Reason" shall mean, without the express written consent of Executive, the
occurrence of any of the following events unless such events are fully corrected
within 30 days following written notification by Executive to the Company that
he intends to terminate his employment hereunder for one of the reasons set
forth below:



(i) a material breach by the Company of any provision of this Agreement,
including, but not limited to, the assignment to Executive of any duties
inconsistent with Executive's position in the Company or a material adverse
alteration in the nature or status of Executive's responsibilities;
(ii) the Company's requiring the Executive to be based anywhere other than the
metropolitan area where he currently works and resides; and
(iii) the occurrence of a "Change in Control" as defined below.


--------------------------------------------------------------------------------



For purposes of this Agreement a "Change in Control" shall mean an event as a
result of which: (i) any "person" (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934 (the "Exchange Act")), is or
becomes the "beneficial owner" (as defined in Rule 13d-3 under the Exchange Act,
except that a person shall be deemed to have "beneficial ownership" of all
securities that such person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than 50% of the total voting power of the voting stock of
the Company; (ii) the Company consolidates with, or merges with or into another
corporation or sells, assigns, conveys, transfers, leases or otherwise disposes
of all or substantially all of its assets to any person, or any corporation
consolidates with, or merges with or into, the Company, in any such event
pursuant to a transaction in which the outstanding voting stock of the Company
is changed into or exchanged for cash, securities or other property, other than
any such transaction where (A) the outstanding voting stock of the Company is
changed into or exchanged for (i) voting stock of the surviving or transferee
corporation or (ii) cash, securities (whether or not including voting stock) or
other property, and (B) the holders of the voting stock of the Company
immediately prior to such transaction own, directly or indirectly, not less than
50% of the voting power of the voting stock of the surviving corporation
immediately after such transaction; or (iii) during any period of two
consecutive years, individuals who at the beginning of such period constituted
the Board of the Company (together with any new directors whose election by such
Board or whose nomination for election by the stockholders of the Company was
approved by a vote of 66-2/3% of the directors then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board of the Company then in office; or (iv) the Company is
liquidated or dissolved or adopts a plan of liquidation, provided, however, that
a Change in Control shall not include any going private or leveraged buy-out
transaction which is sponsored by Executive or in which Executive acquires an
equity interest materially in excess of his equity interest in the Company
immediately prior to such transaction (each of the events described in (i),
(ii), (iii) or (iv) above, except as provided otherwise by the preceding clause
being referred to herein as a "Change in Control"). In the event of a sale of
the assets or stock of the Company, the Executive shall have the option of
electing to terminate his employment due to a Change in Control and receive such
severance benefits or electing to remain employed under the terms of this
Agreement, but not both. Executive's right to terminate his employment for Good
Cause due to any "Change in Control" must be exercised within sixty (60) days
after receiving written notice or his receiving actual knowledge of such Good
Cause.
(d) Cause shall mean:
(i) fraud, misappropriation, embezzlement, or other act of material misconduct
against the Company or any of its affiliates;
(ii) substantial and willful failure to perform specific and lawful directives
of the Board;
(iii) willful and knowing violation of any rules or regulations of any
governmental or regulatory body, which is materially injurious to the financial
condition of the Company; or
(iv) conviction of or plea of guilty or nolo contendere to a felony;
(v) a material breach of the terms and conditions of this Agreement: provided,
however, that with regard to subparagraphs (ii) and (v) above, Executive may not
be terminated for Cause unless and until the Board has given him reasonable
written notice of its intended actions and specifically describing the alleged
events, activities or omissions giving rise thereto and with respect to those
events, activities or omissions for which a cure is possible, a reasonable
opportunity to cure such breach; and provided further, however, that for
purposes of determining whether any such Cause is present, no act or failure to
act by Executive shall be considered "willful" if done or omitted to be done by
Executive in good faith and in the reasonable belief that such act or omission
was in the best interest of the Company and/or required by applicable law.


(e) Disability shall mean that as a result of Executive's incapacity due to
physical or mental illness (as determined in good faith by a physician
acceptable to the Company and Executive), Executive shall have been absent from
the full-time performance of his duties with the Company for 120 consecutive
days during any twelve (12) month period or if a physician acceptable to the
Company and Executive advises the Company that it is likely that Executive will
be unable to return to the full-time performance of his duties for 120
consecutive days during the succeeding twelve (12) month period.


2. Responsibility for Benefits. The Company will pay the entire cost of all
benefits provided under this Severance Agreement, solely from its general
assets. The benefits made available by this Severance Agreement are "unfunded,"
and Executive is not required or permitted to make any contribution with respect
to this Severance Agreement.



--------------------------------------------------------------------------------


 
3. Payment of Benefits. In the event Executive's employment is terminated (a) by
the Company other than for Cause, Disability or Death or (b) by Executive for
Good Reason (as defined herein), Executive shall receive the following severance
benefits upon his satisfaction of the condition in paragraph 4 hereof:


His Base Salary during the period commencing on the effective date of such
termination and ending one (1) year later (the "Salary Continuation Period"), as
if Executive were still employed during the Salary Continuation Period; and




4. Conditions to Receipt of Benefits. Upon the occurrence of an event described
in Section 3 above, Executive will be eligible for severance benefits to begin
immediately.


5. Termination Events Not Covered. Notwithstanding anything to the contrary
contained herein, the Company shall not pay Executive severance benefits under
this Severance Agreement if:


(a) Executive terminates his employment with Company for a reason other than
Good Reason as defined herein; or


(b) Executive revokes his agreement to release the Company from any and all
claims related to his employment pursuant to the Settlement Agreement and
Release executed.


6. How Severance Benefits Are Paid. The Company will pay severance benefits in
installments through the Company's regular payroll procedure according to
Executive's pay schedule at the time of termination of employment; provided
however, the Administrator shall have the discretion to cause the Company to pay
all severance benefits in a lump sum payment. Executive's severance benefits
shall be subject to mandatory withholding, including federal, state and local
income taxes, as well as FICA and withholding.
 
7. Additional Information Regarding this Severance Agreement.


(a) This Severance Agreement shall not be amended except by a written agreement
executed by Executive and by an authorized officer of the Company (other than
Executive).


(b) The Employment Agreement and this Severance Agreement provides the sole and
exclusive agreement concerning severance benefits for Executive in the event of
a termination and replaces any and all prior plans, policies and practices
relating to severance pay that may exist now or may have existed in the past.


(c) To the extent not preempted by ERISA, the Employment Agreement and this
Severance Agreement shall be governed by and construed according to the laws of
the state of Texas.


(d) If a provision of this Severance Agreement shall be held illegal or invalid,
the legality or invalidity shall not affect the remaining provisions of this
Severance Agreement, and this Severance Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.
 
(e) Executive acknowledges that no representation, promise or inducement has
been made other than as set forth in the Employment Agreement and this Severance
Agreement, and that he does not enter into this Employment Agreement and
Severance Agreement in reliance upon any representation, promise or inducement
not set forth herein and the Employment Agreement. The Employment Agreement and
this Severance Agreement supersedes all prior negotiations and understandings of
any kind with respect to the subject matter and contains all of the terms and
provisions of the agreement between Executive and the Company with respect to
the subject matter hereof. Any representation, promise or condition, whether
written or oral, not specifically incorporated herein, shall be of no binding
effect.



 
Agent For Service of Legal Process:   HYPERDYNAMICS CORPORATION
             
Attention: Secretary
   


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Severance Agreement as
of the date first set forth above.


EXECUTIVE:
 
COMPANY:
             
 
By: /s/ Kent P. Watts
 
By: /s/ Harry J. Briers
 
EXECUTIVE
 
HYPERDYNAMICS CORPORATION
 
Harry J. Briers
 
Kent P. Watts
 
Executive Vice President
 
Chief Executive Officer
 

 
 

--------------------------------------------------------------------------------